Title: To George Washington from Tobias Lear, 23 December 1795
From: Lear, Tobias
To: Washington, George


          
            Sir,
            Washington [D.C.] December 23d 1795
          
          At a meeting of the Directors of the Potomac Company held yesterday, I was requested by the Board to beg your acceptance of their best thanks for the communications which you have had the goodness to make respecting Mr Myres, and to express their wish that the services of that Gentleman may be obtained to superintend the Works on this River.
          If Mr Myres be yet free to engage, the Directors conceive it proper that they should have an interview with him previous to any engagement, that the parties may fully understand each other: A Resolution, therefore, passed the Board, that Mr Myres be requested to meet the Directors here as soon as he can make it convenient, in order that arrangements may be made immediately, in consequence of his superintendance, in case he and the Directors agree upon his compensation; And that, in any event, the Expenses attending Mr Myres’ journey from Philadelphia to this place & back again, shall be paid out of the funds of the Potomac Company.
          
          Your goodness, Sir, in communicating Mr Myres’ wishes has occasioned the additional trouble of making known to him the subject of this letter; but the interest which you take in the completion of this useful & important work will, I know, always ensure to us your valuable assistance.
          I have the pleasure to add, that at the Meeting yesterday, such measures were resolved upon for the ensuing year as will place the navigation of the Potomac in a most pleasing point of view. With sentiments of the purest respect & most sincere attachment, I have the honor to be, Sir, Your most obedient Servant
          
            Tobias Lear
          
          
            P.S. Should Mr Myres come on, he will be so good as to call upon me, and I will immediately give notice of his arrival and a meeting will be called.
          
        